Citation Nr: 0631385	
Decision Date: 10/06/06    Archive Date: 10/10/06

DOCKET NO.  04-36 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for cervical disc 
disease.

3.  Entitlement to service connection for diabetes mellitus.

4.  Entitlement to service connection for residuals of dental 
trauma.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel

INTRODUCTION

The appellant served on active duty from July 1976 to July 
1996.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2003 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).

The issues of hearing loss, cervical disc disease, and 
diabetes mellitus are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The appellant lost teeth numbers 7, 8, and 9 prior to 
service and these same teeth were replaced in his mouth.

2.  Teeth numbers 7, 8, and 9 became infected in service and 
could not be restored; the appellant was provided a 
prosthetic implant for the missing teeth, including an 
Andrews bridge in 1991.

3.  The evidence of record does not show dental trauma in 
service, or any current dental disability.


CONCLUSION OF LAW

Dental trauma was not incurred in or aggravated by service, 
and the criteria for post-service dental treatment are not 
met.  38 U.S.C.A. §§ 1110, 1131, 1712 (West 2002); 38 C.F.R. 
§§ 3.303, 3.381, 17.161 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

VA has a duty under the VCAA to notify a claimant and any 
representative of the information and evidence needed to 
substantiate a claim.  The RO decision issued in connection 
with the appeal has notified the veteran of the evidence 
considered as well as the pertinent laws and regulations.  In 
addition, a letter sent in January 2003 noted the substance 
of the VCAA, including the type of evidence necessary to 
establish entitlement to the benefits sought and whether the 
veteran or VA bore the burden of producing or obtaining that 
evidence or information.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) the VCAA notification of record essentially 
satisfied the notice requirements by: (1) Informing the 
appellant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) informing 
the appellant about the information and evidence the VA will 
seek to provide; and (3) informing the appellant about the 
information and evidence the claimant was expected to 
provide.

VCAA notice in this case was provided in January 2003, prior 
to the initial AOJ adjudication in March 2003, and the 
content of the notice essentially complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
While notice as to the fourth element was missing or unclear, 
we note that the appellant was provided with the full text of 
38 C.F.R. § 3.159 in the August 2004 Statement of the Case.  
Also, the appellant has been provided with every opportunity 
to submit evidence and argument in support of his claim, and 
to respond to VA notices.  Therefore, notwithstanding 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), to decide the 
appeal would not be prejudicial error to the claimant, as the 
Board finds that the notification requirements of the VCAA 
have been satisfied.

VA also has a duty to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  In this regard, the 
appellant's service medical records are associated with the 
claims file.  Additionally, the appellant was afforded a 
hearing before the undersigned, wherein he was provided the 
opportunity explain his case, present evidence, and inform VA 
of any additional pertinent evidence in the matter.  The 
appellant has not made VA aware of any additional evidence 
that needs to be obtained in order to fairly decide the 
appeal on dental trauma.  Therefore, the Board finds that all 
relevant evidence necessary for an equitable disposition of 
the appeal has been obtained.

II.  Dental Disability

Compensation may be awarded for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002). Service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein. 38 
C.F.R. § 3.303 (2005).

Service connection of dental conditions for treatment 
purposes may be considered.  Under 38 C.F.R. § 3.381, 
treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, and periodontal disease will be 
considered service-connected solely for the purpose of 
establishing eligibility for outpatient dental treatment as 
provided in 38 C.F.R. § 17.161.  See 38 C.F.R. § 3.381.

Legal authority provides various categories of eligibility 
for VA outpatient dental treatment for veterans, such as:  
Having a compensable service-connected dental condition 
(Class I eligibility); one-time treatment for veterans having 
a noncompensable service-connected dental condition, provided 
they apply for treatment within a year after service (Class 
II eligibility); those having a noncompensable service- 
connected dental condition adjudicated as resulting from a 
combat wound or other service trauma (Class II(a) 
eligibility); and those who were detained as a POW (Class 
II(b) and Class II(c) eligibility), etc.  38 U.S.C.A. § 1712; 
38 C.F.R. § 17.161.

Class II eligibility extends to veterans having a 
noncompensable service-connected dental disorder, subject to 
various conditions.  Where a veteran has a service- connected 
noncompensable dental condition or disability shown to have 
been in existence at the time of discharge or release from 
active service, which took place before October 1, 1981, one-
time correction of the noncompensable service-connected 
dental conditions may be authorized if application for such 
treatment was made within one year after such discharge or 
release.

In addition, veterans having a service-connected 
noncompensable dental condition determined to be the result 
of combat wounds or other service trauma, will be eligible 
for VA dental care on a Class II (a) basis.  38 U.S.C.A. § 
1712(b)(1)(C); 38 C.F.R. § 17.161(c).  For these purposes, 
the term "service trauma" does not include the intended 
effects of therapy or restorative dental care and treatment 
provided during a veteran's military service.  VAOPGCPREC 5- 
97.

In this case, the appellant does not satisfy any of the 
criteria for service connection for dental disability, 
including dental treatment.

The appellant testified in August 2006 that he sustained 
dental trauma prior to entering service.  Specifically, he 
reported that he had his three front teeth knocked out of his 
mouth and these same teeth were replaced.  Once in service, 
these teeth became infected.  Treatment included root canals 
and finally extraction.  The appellant testified that he was 
given a prosthetic implant, and an Andrews bridge which he 
described as experimental and causing him problems.  He noted 
that a good tooth was removed so that the Andrews bridge 
could be implanted, and that maintaining and repairing the 
Andrews bridge was an "expensive adventure."

Service dental records essentially corroborate the 
appellant's testimony.  These records show that in 1977 the 
appellant's top, front teeth (numbers 7, 8 and 9) were 
treated due to external resorption problems.  However, the 
teeth were non-restorable and extracted.  The appellant was 
fitted for a permanent prosthetic implant at that time.  
Subsequently, in 1991, the appellant was fitted for an 
Andrews bridge, abutting teeth numbers 6 and 11.  Additional 
treatment notes show that the bridge was adjusted and 
repaired at times.

Having reviewed the appellant's statements and sworn 
testimony, along with the service dental records, the Board 
concludes that service connection for dental trauma, 
including service connection for treatment purposes is not 
warranted as a matter of law.  See Sabonis v. Brown, 6 Vet. 
App. 426 (1994).  The evidence of record is negative for in-
service dental trauma and any current dental disability.  The 
appellant testified that he sustained no in-service dental 
trauma, and restorative dental care and treatment may not be 
considered trauma.  Additionally, the appellant does not 
satisfy any of the class requirements for post-service dental 
treatment described above, because he does not have a 
compensable service-connected dental condition or a 
noncompensable service-connected dental condition applied for 
within 1-year after service discharge.  38 U.S.C.A. §§ 1110, 
1131, 1712 (West 2002); 38 C.F.R. §§ 3.303, 3.381, 17.161 
(2006).


ORDER

Service connection for dental trauma, including dental 
conditions for treatment purposes, is denied.


REMAND

The appellant contends that the VA record is incomplete and 
that additional medical records must be obtained in order to 
fairly decide his claims for service connection for hearing 
loss, cervical disc disease, and diabetes mellitus.

We note that a post service VA audiological examination has 
not been conducted to ascertain whether the appellant 
currently has a hearing loss disability as defined by VA.  
Also, the appellant asserts that a causal relationship exists 
between injuries he sustained during an auto accident in 
service and his diagnosis for cervical disc disease less than 
2 years after service discharge.  Given that cervical disc 
disease was diagnosed relatively soon after discharge, we 
believe VA has a duty to obtain a medical opinion on the 
likely etiology of this condition.  Similarly, the Board 
believes that VA has a duty to obtain a medical opinion on 
whether the appellant's diabetes mellitus was first 
manifested in service, as claimed by the appellant.  Although 
the appellant submitted a letter from Dr. Abrams that states 
diabetes mellitus was first shown prior to August 1, 1996, 
the basis for this opinion was not provided.

Accordingly, to ensure that VA has fully satisfied its duty 
to the appellant in the development of his claims, this case 
is REMANDED for additional development.

1.  The RO should obtain all the 
appellant's treatment records since 
service discharge in July 1996 from 
MacDill Air Force Base, Cutler Naval Air 
Station, and Callas Regional Hospital, 
Callas, Maine.  All attempts to obtain 
these records should be documented in the 
claims folder and the appellant should be 
notified if these records cannot be 
obtained.

2.  A VA examination should be conducted 
to ascertain whether the appellant has a 
current hearing loss disability as defined 
in 38 C.F.R. § 3.385.  Auditory thresholds 
should be recorded for the frequencies 
500, 1000, 2000, 3000, and 4000 Hertz, and 
speech recognition testing should be 
performed using the Maryland CNC Test.

3.  A VA medical opinion should be 
obtained to ascertain whether or not any 
currently shown cervical disc disease is 
related to injuries sustained in an auto 
accident in service.  The physician should 
indicate whether it is "likely" or "not 
likely" or "as likely as not" that 
cervical disc disease was caused by the 
auto accident in service.  The physician 
should carefully review all medical 
records, and provide a complete rationale 
for any opinion expressed.

4.  A VA medical opinion should be 
obtained to ascertain whether or not 
diabetes mellitus was first manifested in 
service.  The physician should indicate 
whether it is "likely" or "not likely" 
or "as likely as not" that diabetes 
mellitus was first manifested in service.  
The physician should carefully review all 
medical records, including the opinion of 
Dr. Abrams, and provide a complete 
rationale for any opinion expressed.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


